EXHIBIT 32.1CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICERAND PRINCIPAL FINANCIAL OFFICERPURSUANT TO18 U.S.C. SECTION 1350AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002In connection with the Quarterly Report of North America Frac Sand, Inc. (the "Company") on Form 10-Q for the period ended March 31, 2016, as filed with the U.S. Securities and Exchange Commission on the date hereof, I, David Alexander, Principal Executive Officer and Principal Financial Officer of the Company, certify to the best of my knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: (1) Such Quarterly Report on Form 10-Q for the Period ended March 31, 2016, fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and(2) the information contained in such Quarterly Report on Form 10-Q for the period ended March 31, 2016 fairly presents, in all material respects, the financial condition and results of operations of the Company. North America Frac Sand, Inc.Date: May 19, 2016By:/s/ David Alexander David AlexanderPrincipal Executive OfficerPrincipal Financial Officer
